DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1, 2, 5, 9-18 and 21-29 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1, 2, 5, 9-18 and 21-29 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) wherein the area indicator displays a line enclosing the area to be inspected, wherein the area indicator displays the area to be inspected without filling in color, wherein the area indicator displays a line enclosing the area exempt from inspection, and wherein the area indicator displays the area exempt from inspection without filling in color. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Identification of Closest Prior Art
The closest prior art is US Publication No. 2013/0321517 to Kubota which teaches a printing system according to one aspect of the present invention includes a plurality of post-processing apparatuses that perform post-processing on a printed sheet, at least one inspection apparatus 
 

The other art is US Publication No. 2018/0293732 to Oki which teaches an inspection apparatus for inspecting printed matter on which an image is formed, includes: a region extractor that extracts a first region, in which a character is formed, and a second region, in which the character is not formed, with reference to image forming image data used to form the image; and a defect detector that detects a defect in the first region and a defect in the second region in read image data obtained by reading the printed matter on which the image is formed by the image forming image data, wherein the defect detector includes: a first region defect detector that detects loss of a dot in the first region in the read image data; and a second region defect detector that detects presence of a dot with a density equal to or greater than a predetermined density in the second region in the read image data. However, Oki fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.          




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675